Case 9:18-cv-81004-RKA Document 78-7 Entered on FLSD Docket 07/30/2019 Page 1 of 2




                                                                      Jeremy Glapion <jmg@glapionlaw.com>



   Class Size/Total Calls Stipulation
   Bowser, Adam <Adam.Bowser@arentfox.com>                                     Thu, Jun 6, 2019 at 10:36 AM
   To: Jeremy Glapion <jmg@glapionlaw.com>
   Cc: Brad Sohn <brad@sohn.com>, "Denaburg, Jason" <Jason.Denaburg@arentfox.com>

    Jeremy,



    Following up on our call last night, this is the supplemental inquiry we would propose doing:




                               Category 1 (Called two or
                               more times in a 12‐month
                                period after individual's     Date of First Category 1 Call
                                 file was marked as a         After Rejected Lead
       Telephone Number             "rejected lead")          Designation                              First Ca




    Essentially we would build on the spreadsheet already produced (the first three columns would be
    the data already produced). We would add to that by compiling any call disposition entries notated
    in the relevant CRM files for the rejected leads and lost opportunities already examined, or
    otherwise indicating that no additional calls were attempted with a “N/A” beyond the two placed
    calls already examined. In other words, for each “call placed” after the individual’s file was marked
    as a “rejected lead” or “lost opportunity,” we would provide any call results notated in that
    individual’s file. Again, we will likely need until the end of next week to perform this inquiry and
    compile the results.



    If you agree that this offer will resolve the current discovery disagreement, I will start coordinating
    with the reviewer to begin the supplemental data review.



    Thanks,
Case 9:18-cv-81004-RKA Document 78-7 Entered on FLSD Docket 07/30/2019 Page 2 of 2




    Adam



    Adam Bowser

    Partner




    Arent Fox LLP | Attorneys at Law

    1717 K Street, NW

    Washington, DC 20006-5344
    202.857.6126 DIRECT | 202.857.6395 FAX

    adam.bowser@arentfox.com | www.arentfox.com




    From: Jeremy Glapion <jmg@glapionlaw.com>
    Sent: Wednesday, June 5, 2019 8:42 PM
    To: Bowser, Adam <Adam.Bowser@arentfox.com>
    Cc: Brad Sohn <brad@sohn.com>; Denaburg, Jason <Jason.Denaburg@arentfox.com>; Howard,
    Brandi G. <Brandi.Howard@arentfox.com>
    Subject: Re: Class Size/Total Calls Stipulation



    I think that we're making progress, but it's unclear what you're offering. Are you around for a phone call to
    talk this through?

    [Quoted text hidden]
    [Quoted text hidden]
